Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shon Conner Williams, a federal prisoner, appeals the district court’s order dismissing his petition for a writ of audita querela under 28 U.S.C. § 1651 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Williams, No. 0:99-cr-00659-CMC, 2012 WL 3877705 (D.S.C. Sept. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.